Citation Nr: 1534857	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  08-30 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for bilateral shin splints.

4.  Entitlement to service connection for a bilateral knee condition, to include bilateral patellofemoral syndrome.

5.  Entitlement to service connection for a bilateral leg condition, other than shin splints and patellofemoral syndrome.

6.  Entitlement to service connection for a bilateral foot condition, to include bilateral plantar fasciitis.  

7.  Entitlement to service connection for a groin rash.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

Thc Veteran had active military service from November 1985 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
February 2008 rating decision by the Department of Veterans' Affairs (VA)
Regional Office (RO) in Waco, Texas.

In January 2011, the Veteran was provided a hearing before the Board; however,
the Board member that conducted that hearing is no longer employed by the Board.
In February 2012, this matter was last before the Board, at which time it was
remanded for further development. Notably, at that time the Board remanded
claims of entitlement to service connection for low back strain and residuals of an
injury to the right great toe. In an October 2012 rating decision, the Appeals
Management Center (AMC) granted these claims; thus, they are not before the
Board at this time.


The issues of entitlement to service connection for right ear hearing loss, entitlement to service connection for bilateral shin splints, entitlement to service connection for a bilateral knee condition, to include bilateral patellofemoral syndrome, entitlement to service connection for a bilateral leg condition, other than shin splints and patellofemoral syndrome, a bilateral foot condition, to include bilateral plantar fasciitis, and entitlement to service connection for a groin rash are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left ear sensorineural hearing loss is related to in-service noise exposure.


CONCLUSION OF LAW

Left ear sensorineural hearing loss was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim. Wensch v. Principi, 15 Vet App 362   (2001); see 38 U.S.C.A. § 5103A(a)(2)  (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989  (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for bilateral sensorineural hearing loss.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a) .

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F.3d 604   (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253   (1999); 38 C.F.R. § 3.303 .

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303   (2007); see Clyburn v. West, 12 Vet. App. 296, 302   (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Hickson, 12 Vet. App. at 253   
(lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b) . The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a) . See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a)  requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337   ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Wilson v. Derwinski, 2 Vet. App. 16, 19   (1991). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. See Layno, supra (distinguishing between competency 
("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) .

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes. 
38 C.F.R. § 3.303(b) . Section 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a) . Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). 

Specific to claims for service connection, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz  is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

Sensorineural hearing loss is subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 
38 C.F.R. § 3.309(a) . Any other form of hearing loss, such as conductive hearing loss, is not subject to service connection based upon continuity of symptomatology. 
Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). Accordingly, in this case, the Veteran's claims of continuity of symptomatology have been considered and addressed.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107  (West 2014); 38 C.F.R. § 3.102  (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519   (1996), (citing Gilbert, 1 Vet. App. At 54  ). 


Analysis

The Veteran contends that service connection is warranted for bilateral hearing loss disability because it is related to his exposure to noise from the heavy volume of small arms fire on the firing range and infiltration course, as well as the various forms of pyrotechnics used in combat infantry training, while assigned as a drill instructor during active military duty.

Service treatment records are negative for any evidence of hearing loss for VA compensation purposes during active duty and at the time of the Veteran's separation. However, the Veteran is competent to report noise exposure in service, and his service records, including his DD-214, show that he served as rifleman for 3 1/2 years in service. Thus, the Board finds that the Veteran's reports of noise exposure are credible and consistent with the circumstances of his service, and the acoustic trauma is deemed to have occurred. See 38 U.S.C.A. § 1154 (a), (b)  (West 2014); 38 C.F.R. § 3.304(d)  (2014).

The Board notes that the absence of service treatment records showing in-service evidence of hearing loss is not fatal to the claim for service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89   (1992). Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385 , as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss. See Hensley  v. Brown, 5 Vet. App. 155, 159   (1993). 

The Veteran was afforded a VA audiology examination in January 2008, the results of the audio examination failed to demonstrate hearing loss in either ear that met the criteria for a hearing loss disability under 38 C.F.R. § 3.385; however, the examiner nonetheless opined that his hearing loss was more likely than not due to service. No rationale was provided for this opinion. The Veteran reported noise exposure in service in relation to gunfire and explosions from being in the infantry, and denied post-service noise exposure as a truck driver and denied any recreational noise exposure.

In March 2012, the Veteran was afforded another VA audio examination. He was diagnosed with sensorineural hearing loss in his left ear and normal hearing in his right ear. The results of the audio testing showed that his right ear thresholds did not meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385, but that his left ear hearing loss did meet the criteria. With regard to his left ear hearing loss, the examiner opined that, although there was a mild hearing loss in the left ear between entry and separation, the hearing thresholds did not meet the criteria for a disability under VA regulations, and there were no permanent threshold shifts found during these dates. 

As noted above, there is no evidence of hearing loss for VA compensation purposes in service. However, the record does show a shift in the Veteran's hearing in his left ear during service. The 2012 examiner erroneously focused on the absence of hearing loss for VA compensation purposes and did not adequately address the shift in hearing. See Hensley v. Brown, 5 Vet. App. 155, 159   (1993) (lack of compensable hearing loss in service is not fatal to a claim for hearing loss disability). 

Hearing loss is manifested by symptoms that the Veteran is competent to report. The Veteran has consistently reported in statements and on VA examination that he was exposed to noise from gunfire and explosions during service. In addition, his mother submitted a statement in November 2007 indicating that he complained of stopped up ears and difficulty hearing, and told her his ears were injured on the rifle range and doing live fire exercises at Camp Pendleton in 1985. Therefore, the Board finds the Veteran's reports and the supportive lay statements credible. He has also provided competent evidence of a continuity of symptomatology. 

There is evidence against the claim, inasmuch as the contemporaneous record does not document hearing loss for many years after active duty, and the March 2012 VA examiner provided an opinion against the claim. However, as noted above, the Board finds the March 2012 examiner's opinion to be lacking in probative value and inadequate for evaluation purposes. Moreover, given the positive January 2008 examiner's opinion, albeit without a rationale, the evidence is in at least equipoise. Resolving reasonable doubt in the appellant's favor, the claim for left ear hearing loss is granted. 38 U.S.C.A. § 5107(b)  (West 2014).


ORDER

Service connection for left ear hearing loss is granted.


REMAND

With respect to the remaining claims on appeal, the Veteran previously appeared at a hearing in January 2011 before a Board member who is no longer employed by the Board.  VA regulations require that the Board member who conducts a hearing shall participate in making the final determination of the claim.  38 C.F.R. §.20.707 (2014).  The Veteran was notified of this requirement via May 30, 2014, correspondence and offered thirty days in which to request a new hearing.

In a statement received by VA on June 16, 2014, the Veteran requested a Travel
Board hearing at the Waco RO.  In a July 2014 remand, the Board directed that the Veteran be scheduled for a hearing before a member of the Board at the Waco RO.  The record does not reflect that the Veteran has yet been scheduled for his requested Board hearing.  In accordance with his request, the Veteran must be provided an opportunity to present testimony during a hearing with a member of
the Board.  See 38 C.F.R. § 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the
Board to be held at the Waco RO.  Notify the Veteran and
his representative of thc date and time of the hearing in
accordance with 38 C.F.R.. § 20.704(b).  After the hearing, return the matter to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


